Citation Nr: 1511996	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-31 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to basic eligibility for VA death benefits as the dependent child of the deceased Veteran.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1976.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which found the appellant ineligible for VA death benefits.  

The appellant also filed a notice of disagreement as to the issues of entitlement to retroactive benefits based on service connection for ischemic heart disease and cause of death.  The RO issued a Statement of the Case in November 2013, but the appellant did not file a timely substantive appeal.  As such, the only issue on appeal is the basic eligibility for VA death benefits as a dependent child of the Veteran.  

In September 2014, the appellant appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

FINDINGS OF FACT

1.  The appellant was born on November [redacted], 1987.  At the time of the Veteran's death, she was already 23 years old.  

2.  There is no indication that the appellant is permanently incapable of self-support.  


CONCLUSION OF LAW

The criteria for DIC benefits as a surviving child of the Veteran are not met.  38 U.S.C.A. §§ 101(4)(A), 1310, 1313 (West 2014); 38 C.F.R. § 3.57 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in cases where the law, and not the evidence, is dispositive, VA's duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  This claim must be denied as a matter of law.  Consequently, no further discussion of VA's duties to notify and assist is necessary.

VA death benefits, such as DIC, may be paid to a child of a veteran who is an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is (was) a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  Further, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The appellant was born on November [redacted], 1987.  She maintains that she was 23 years old and in school when she filed for benefits and should be entitled to at least a few months of death/DIC benefits.  As noted above, the appellant must be in school and be under the age of 23 to be eligible for DIC benefits.  However, she was already 23 years old at the time she filed for death benefits on September 14, 2011.  Thus, she is not eligible to receive DIC benefits as a surviving child of the Veteran.  See Burris v. Principi, 15 Vet. App. 348, 353 (2001) (there is no legal basis for a child over the age of 23 to be paid DIC in any amount).  Therefore, entitlement to DIC as a child of the Veteran is not warranted. 

The Board is sympathetic to the appellant, and realizes that the Veteran's death is a significant loss.  However, as Board is bound by the law, it is without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")


ORDER

Entitlement to VA death benefits as a dependent child of the Veteran is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


